Title: To George Washington from John Samuel Sherburne, 30 August 1793
From: Sherburne, John Samuel
To: Washington, George



sir
Portsmouth New Hampshire August 30, 1793

As other avocations will not longer admit of my acting as attorney of the United States for this district, I must beg leave to request you to consider this, as my resignation of that office, and at the same time to assure you, that altho’, the exercise of it, has been attended with some professional inconveniences I esteem myself amply compensated by the honor of having held a commission signed by your hand. I think it my duty further to inform you that the situation of the public business in this district will require the appointment of a person to this office previous to the sitting of the next circuit Court, as an indictment for a capital offence is there pending, which must then fail without an appearance in behalf of the States. With the most perfect consideration I have the honor to be sir Your Most obedient, & obliged hume servt

John Saml Sherburne

